Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/177,498 and Amendment filed on 08/08/2022.  Claims 1 and 16 have been amended.  Claims 1-20 remain pending in the application.
2.  Claims 10-15 have been previously withdrawn from further consideration and must be canceled pursuant to 37 CFR 1.142(b), as being drawn to nonelected claims (please see Office Action filed on 04/06/2022 and Applicant’s response filed on 08/08/2002).  
3. Rejections of claims 1 and 16 under 35 U.S.C. 112(b) have been withdrawn based on Applicant’s arguments.
4. Rejections of claims 1-9 and 16-20 under 35 U.S.C. 103 have been withdrawn based on Applicant’s amendment.

Allowable Subject Matter

5. Claims 1-9 and 16-20 are allowed.
6. This application is in condition for allowance except for the presence of claims 10-15 directed to an invention non-elected in the Reply filed on 03/10/2022.
7.  Applicant needs to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner's Amendment and pass the case to issue. Extensions of time under 37 CFR 1. I 36(a) will not be permitted since this application will be passed to issue.
8.  The prosecution of this case is closed except for consideration of the above matter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 21 3, (Comm'r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NAUM LEVIN/           Primary Examiner, Art Unit 2851